DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/20/2021.
Claims 8-16 are pending claims; Claims 8, 11 and 14 are independent claims. This action is made Final. 
Applicants are advised that this case is assigned to a new examiner.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
This application has claimed the benefit of PCT Application Number PCT/JP2019/029106 filed on 07/24/2019, which claims benefit to Japanese Application Number JP2018-150864 filed 07/25/2018. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 8-16 are objected to because of the following informalities:  claims 8, 11 and 14 recite the limitation “the other live content” in line 4 (of claim 1 for example), the term lacks antecedent basis in the claim.  It is recommended to amend the term to recite “other live content.”  The claims further recite “each of the virtual characters” in line 8 (of claim 1 for example) which also lacks the antecedent basis in the claim.  The dependent claims are . Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “common distribution accepting unit”, “motion information storage unit”, “content distribution unit”, and “commitment item accepting unit” in claims 8-10, 15-16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10, 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “common distribution accepting unit”, “motion information storage unit”, “content distribution unit”, and “commitment item accepting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of each term used. There is no disclosure of any particular structure, either explicitly or inherently, to perform the noise removal. The use of the terms “common distribution accepting unit”, “motion information storage unit”, “content distribution unit”, and “commitment item accepting unit” are not adequate structure for performing said function because it does not 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, it is directed to a single claim which claims both a program product and a method steps is indefinite.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In this case, claim 14 recites a computer program product…, comprising executing on a processor and steps of [performing some functions of the program product].  However, it is noted that the computer program product by itself is an executable program which only implements a method comprising the steps when executed on a processor or CPU.  Therefore, the claim is considered indefinite.

Claim Rejections - 35 USC § 101
Applicants’ amendment corrects the previous rejection; therefore, the previous rejection is withdrawn.  However, the amendment presents a 112(b) issues that is rejected supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Agarawala et al. (US 2019/0313059 A1; hereinafter Agarawala.  Note: this reference claims priority to provisional application 62/654,962) in view of Fukumoto et al. (US 2021/0166479 A1; hereinafter Fukumoto.  Note: this reference claims priority to foreign application 2018-079335).

Regarding claims 8, 11, and 14, Agarawala teaches a content distribution server (see par. 0107 (or [0105] of the provisional application), a method (see Fig. 45 and para. 0157, 0216 (or [0155], [0214] of the provisional application), and a program product (see Fig. 45 and para. 0157, 0216 (or [0155], [0214] of the provisional application), comprising: 
a common distribution accepting unit accepting an application of common distribution with respect to a virtual space that is used in distribution by a distributor of a live content, from a distributor of the other live content [see Fig. 9 and para. [0051] (or [0049] of the provisional application); AR collaboration environment, multiple users who may be co-located in the same room or other geographic area/AR space may see the various display elements from their own unique perspectives and positioning within the room as if they were viewing actual physical objects in the room; further see Fig. 10B and paras. 0058 (or 0056 of the provisional application); a user may want to join a meeting in progress; para 0073 (or 0071 of the provisional application); the remote user (~ other distributor) might join the meeting through the AR system, and share with other users during the meeting the content (~ live content) the remote user wants to share]; 
see Fig. 11 and para. 0059 (or 0057 of the provisional application); users may be represented by avatars in the AR/VR environment.  See para. 0153 (or 0151 of the provisional application); user’s movement is tracked.  See para. [0100] or ([0098] of the provisional application); the input data is received from body gestures]; 
a content distribution unit distributing images of the virtual space and each of the virtual characters to a viewer of the live content and a viewer of the other live content, on the basis of each of the information items stored in the motion information storage unit [see Fig. 9 and para. [0051] (or [0049] of the provisional application); AR collaboration environment, multiple users who may be co-located in the same room or other geographic area/AR space may see the various display elements from their own unique perspectives and positioning within the room as if they were viewing actual physical objects in the room]; and 
a commitment item accepting unit accepting commitment of a new virtual item with respect to the virtual space by each of the distributors or each of the viewers [para 0073 (or 0071 of the provisional application); the remote user (~ other distributor) might join the meeting through the AR system, and share with other users during the meeting the content with other users such as the user may drag the windows or documents (~content) into the AR display and all the users may be able to see], 
wherein the distribution of the virtual space and each of the virtual characters is performed by including an image of the new virtual item subjected to the commitment, and wherein the new virtual item subjected to the commitment includes motion information [para ].
But, Agarawala does not explicitly teach sensing a movement of each part of a body of each of the distributor.
However, Fukumoto teaches accepting an application of common distribution with respect to a virtual space that is used in distribution by a distributor of content [Para. 0007; capture motions of a plurality of actors on the real space from respective motion sensors attached to the actors, dynamically control the motion of the avatar or the robot on the basis of a blend result to cause the avatar or the robot to make a motion reflecting the motions of the plurality of actors]; sensing a movement of each part of a body of each of the distributor [Para.[0007]; capture motions of a plurality of actors on the real space from respective motion sensors attached to the actors]; and distributing images of the virtual space and each of the virtual characters to a viewer of the content, and wherein the new virtual item subjected to the commitment includes motion information [Para.[0122]; sensed data is transmitted to the hub unit 20].
Both references are in the same field of endeavor (i.e., virtual space user interface), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collaborative virtual space of Agarawala and incorporate the character motion capture of Fukumoto to allow the system to incorporate the movement of avatars and users within the augmented space.


Regarding claims 9 and 12, Agarawala as modified by Fukumoto teaches all of the limitations of claim 8/11 as described above. Agarawala and Fukumoto further teach wherein the new virtual item subjected to the commitment includes motion information that is movement information, and the motion information is used in the distribution performed by the content distribution unit [Agarawala: para 0073 (or 0071 of the provisional application); shares new object/content with other users and all users may be able to see.  See paras. 0086-0088 (or 0084-0086 of the provisional application); simulated motion of the objects]. 

Regarding claims 10 and 13, Agarawala as modified by Fukumoto teaches all of the limitations of claim 9/12 as described above. Agarawala and Fukumoto further teach wherein the motion information that is the data obtained by sensing the movement of each part of the body of each of the distributor of the live content and the distributor of the other live content, and the new virtual item subjected to the commitment are stored by the motion information storage unit [Fukumoto: Para. 0007; capture motions of a plurality of actors on the real space from respective motion sensors attached to the actors. see [Para.[0122]; sensed data is transmitted to the hub unit 20].
	Both references are in the same field of endeavor (i.e., virtual space user interface), it would have been obvious to a person having ordinary skill in the art before the effective filing 
	A person having ordinary skill in the art would have been motivated to modify and include the character motion capture to visualize motions of a user/performer/actor acquired with the motion sensor in an avatar on a virtual space; thus not only real-time reproduction of the captured motions of the user is desired but also, in a performance in a live show or the like, minimal expressions may be desired of the avatar for achieving an effective presentation (Fukumoto: see Para. [0005]).

Regarding claim 15, Agarawala as modified by Fukumoto teaches all of the limitations of claim 8 as described above. Agarawala and Fukumoto further teach wherein the content distribution unit distributes the images on the basis of the movement of one or more body parts of the distributor of the live content and the distributor of the other live content [Fukumoto: Para. 0007; capture motions of a plurality of actors on the real space from respective motion sensors attached to the actors. see Para.[0122]; sensed data is transmitted to the hub unit 20].
	Both references are in the same field of endeavor (i.e., virtual space user interface), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collaborative virtual space of Agarawala and incorporate the character motion capture of Fukumoto to allow the system to incorporate the movement of avatars and users within the augmented space.
	A person having ordinary skill in the art would have been motivated to modify and include the character motion capture to visualize motions of a user/performer/actor acquired with the motion sensor in an avatar on a virtual space; thus not only real-time reproduction of the captured motions of the user is desired but also, in a performance in a live show or the like, 

Regarding claim 16, Agarawala as modified by Fukumoto teaches all of the limitations of claim 8 as described above. Agarawala and Fukumoto further teach wherein the motion information of the commitment item further comprises at least one of position information, a direction and speed of a movement, posture information, sound information, and oscillation information [Fukumoto: see Fig. 38 and Paras. 0007, 0108, 0197; capture motions of a plurality of actors on the real space from respective motion sensors attached to the actors].
	Both references are in the same field of endeavor (i.e., virtual space user interface), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collaborative virtual space of Agarawala and incorporate the character motion capture of Fukumoto to allow the system to incorporate the movement of avatars and users within the augmented space.
	A person having ordinary skill in the art would have been motivated to modify and include the character motion capture to visualize motions of a user/performer/actor acquired with the motion sensor in an avatar on a virtual space; thus not only real-time reproduction of the captured motions of the user is desired but also, in a performance in a live show or the like, minimal expressions may be desired of the avatar for achieving an effective presentation (Fukumoto: see Para. [0005]).

Response to Arguments
Applicant’s arguments with respect to claims filed on 07/20/2021 have been considered but are moot in new grounds of rejection.
With respect to Applicants’ remarks regarding the 112 rejection that “the recited elements are described in the specification (see remark page 7).

In response, the examiner respectfully disagrees and notes that even though the specification recites “common distribution accepting unit”, “motion information storage unit”, “content distribution unit”, and “commitment item accepting unit”, it fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. At best, the specification (i.e., para. [0026]) only describes the functionality of the unit.  Para. [0026] does not describe the structure of the “common distribution accepting unit” to perform the claimed/described function. In addition, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With respect to claim 14, the examiner notes that a 112(b) rejection is now applied to the newly amended claim for product-by-process claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
ABE (US 2014/0218361 A1) – describes a method/system/product for distributing motion capture of users and objects with a virtual space (see Abstract).  AR space setting unit forms a single AR space by merging multiple, user-specific AR spaces on the basis of captured images from multiple user (see Fig. 13 and para. [0174]). Virtual objects and virtual characters are represented in the merged AR space (see Fig. 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179